Citation Nr: 1219694	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-20 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney-at-law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant served on active duty for 29 days in April 1968.  Documents of record reflect that he served in the Merchant Marine on dates between 1961 and 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  The appellant has since relocated to within the jurisdiction of the Winston-Salem, North Carolina VA RO.

The case was remanded for further development in October 2009 and is now ready for adjudication.


FINDINGS OF FACT

1.  The appellant was discharged from service on the basis of a character-personality disorder.  

2.  The appellant does not have PTSD.

3.  An acquired psychiatric disorder was first manifest years after discharge from active duty and is unrelated to service 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has PTSD related to traumatic stressors during service, or that he has an acquired psychiatric disorder that is otherwise of service onset for which service connection should be granted.  In a statement dated in March 2000, he related that he was on a military transport ship that was shelled in the DaNang, Vietnam dock.  He stated that his friend was shot in the back and that he was with him when the bullet was taken out of his back.  

The appellant said that he was also shot at while coming out the non-commissioned officer's club in DaNang and "QueNuy."  He related that the reason he did not meet standards during active duty was because of mental instability occasioned by prior trips to Vietnam.

Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended its regulations pertaining to service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, his or her lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.301(f)(3); 75 Fed. Reg. 39843 (July 13, 2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Factual Background

On the Report of Medical History on pre-induction examination in June 1967, the appellant indicated that he had depression and excessive worry and nervous trouble.  The examining official stated that he had occasional nervous trouble and worries occasionally; nonetheless, his psychiatric status was evaluated as normal.  

The appellant entered active duty in early April 1968.  In an April 1968 Mental Hygiene Consultation Service report to the Commanding Officer, it was noted that he was seen during his second week of basic training because of an inability to tolerate noise and large groups of people, and nervousness connected to both of these conditions.  The report noted that when seen, the appellate was wringing his hands and moving his leg nervously.  He was described as moderately depressed and anxious.  

History was obtained that he had quit school in the eighth grade because of an inability to tolerate stress from teachers, had joined the Merchant Marine at age 16, and had been with it ever since, with the exception of an intervening job.  It was reported that he had quit the job after a short period because of people yelling at him, and had returned to the Merchant Marine because, as a deckhand, it afforded him many opportunities to be away from people.  Among other things, a history of five marriages with no children, and two arrests for drunken driving were recorded.  

On mental status examination, the appellant was alert but appeared to be in moderate distress and seemed depressed.  It was found that he seemed to be functioning on a borderline level intellectually, but was not psychotic at that time.  Following evaluation, a diagnosis was rendered of emotional instability reaction; predisposition, marked stress; impairment, moderate.  The disorder was determined to have existed prior to service.  

It was commented that because of the pre-existing character and behavior disorder, the appellant should be separated from service under the provisions of AR40-501 (not meeting medical standards at time of entry).  It was further noted that the disorder represented a basic character and behavior disorder and was not amenable to hospitalization, treatment in a military setting, disciplinary action, training or reclassification to another type of duty.  

VA outpatient clinical records dated in 1993 reflect that appellant was seen for follow-up of heart disease and for refills of Restoril and Xanax.  He had complaints that included inability to sleep.  The diagnostic impression was anxiety.  A private clinical statement dated in October 1999 noted that he had a history of depression secondary to his general condition and history of head injury with right hemiparesis and status post cardiac bypass.

VA outpatient clinical records dating from 2003 reflect that appellant was seen in follow-up for various complaints and disorders including depression and a history of head injury.  In February 2004, he indicated that he was having ruminating thoughts about Vietnam and about people killed there.  It was noted in October 2005 that he was being followed in Mental Health for schizoaffective disorder.  Another clinic note in October 2005 provided history of head injury in Vietnam causing nerve damage.  

In July 2006, the appellant was afforded a PTSD screen in which he admitted to having terrible experiences that others never went through, being bothered by repeated memories, thoughts or images of one or more of the stressful events he had experienced, and feeling distant or cut off from other people.  The PTSD screen was interpreted as positive.  In October 2006, a personal medical history noted problems with short-term memory that raised a question of early dementia.  

Subsequent VA outpatient records reflect that the appellant was evaluated in the Mental Health and Psychiatry clinics and given diagnoses that included schizoaffective disorder, late effects of traumatic brain injury, depression, depressive disorder, rule out mood disorder due to head injury, and cognitive disorder, NOS [not otherwise specified].  PTSD and depression screens were positive.  

In January 2010, the appellant related that he served in Vietnam in the Merchant Marine as a deck hand transporting Agent Orange.  He denied combat status.  He was reported to have stated that he was not considered service connected because he was not in the military at that time.  He also indicated that he was drafted into the Army but failed the entrance physical examination.  

In December 2010, the appellant was evaluated in the Mental Health clinic and provided history of combat in Vietnam in 1965 and 1968.  He indicated that he knew several people who died in combat.  On subsequent mental health screening in January 2011, it was noted that he was a poor historian but reported active duty service between 1970 and 1971 and service in the Republic of Vietnam before being honorably discharged as an E-1.  

He indicated that he was in combat and was exposed to corpses, and had feelings of remorse and guilt about spraying Agent Orange resulting in the deaths of thousands.  Following examination, an assessment of depressive disorder NOS was provided.  In June 2011, the active problem list indicated that symptoms suggestive of PTSD referred to a December 2010 screening.

Received in 2010 were Social Security Administration disability records documenting a motorcycle accident in July 1971 in which the appellant sustained a bruised brain and was rendered unconscious.  He was hospitalized for almost a month and received extensive follow-up, including surgery.  A physician wrote in September 1973 that the appellant was left with cerebral injury residuals that included trochlear nerve and right face weakness, as well as residual weakness in the right upper and lower extremities.  It was reported that memory for recent events was impaired, and that he was totally disabled to perform a gainful occupation at that time.

The appellant was afforded a VA examination in April 2010 with an addendum in July 2010.  The examiner noted that the claims folder was reviewed.  Pertinent background and clinical history were reported.  He claimed combat experience on a ship in Vietnam, the details of which could not be ascertained.  He reported a chronically depressed mood.  Following mental status examination, Axis I diagnoses of mood disorder NOS and cognitive disorder NOS were rendered.  

The examiner stated that it was less likely than not that the currently-diagnosed psychiatric disorder was solely due to military service, and that whether the psychiatric disorder was aggravated by service was unable to be stated without resort to speculation.  The rationale given for the opinion was that the appellant endorsed depression and excessive worry and nervous trouble on pre-induction examination in June 1967 and was diagnosed with emotional instability reaction in service for which discharge was recommended.  The examiner added that the motorcycle accident with head injury in the early 1970s, recent health problems and psychosocial stressors complicated the determination of aggravation of symptoms, if any, secondary to service alone.

Legal Analysis

At the outset, the Board has carefully reviewed the extensive evidence but finds that service connection for PTSD is not warranted.  In this regard, the Board points out that a key element in establishing service connection is to show that the appellant currently has a diagnosis of the disability for which service connection is sought.  See 38 C.F.R. § 3.304.  Although the appellant has presented statements as to combat and combat stressors during claimed service in Vietnam, his DD-214 clearly reflects that during his month of active service, he had no foreign duty.  Thus, he had no active Vietnam service.  

Moreover, although post service VA clinical records reflects mental health screenings positive for PTSD, this is not tantamount to a diagnosis of PTSD.  Following comprehensive Mental Health evaluations, continuing outpatient therapy and positive PTSD screens, no diagnosis of PTSD is demonstrated.  

When examined by VA in 2010 for compensation and pension purposes, the examiner provided no diagnosis of PTSD.  There is no diagnosis of PTSD in the voluminous VA outpatient clinical records.  The evidence thus demonstrates that there is no clinical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125.  

Since regulations require medical evidence diagnosing the claimed condition, the appellant's self-assessment is not competent. 38 C.F.R. § 3.304.  The Board thus concludes that there is no reliable and/or probative evidence indicating that he has PTSD.  In the absence of a diagnosis of current disability relative to PTSD, there can be no valid claim in this regard. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, to the extent that the appellant is attributing traumatic stressors to visiting Vietnam while in the Merchant Marine, the Board would point out except for a specific period of time during World War II, Merchant Marine service does not equate to active duty status. See 38 C.F.R. § 3.7(x)(15) (2011) (American Merchant Marine in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945 constitutes active military service).  Therefore, his duty in the Merchant Marine prior to and after 1968 does not qualify as active service for VA benefits purposes.  Under the circumstances, he does not meet the regulatory requirements to establish service connection for PTSD and it must be denied.

As to other psychiatric disorders, although the appellant indicated that he had depression, excessive worry and nervous trouble of some sort at service entrance, his psychiatric status was evaluated as normal.  Less than two weeks into active duty, he was evaluated for psychiatric symptomatology diagnosed as emotional instability reaction that was unequivocally determined to be emblematic of a basic pre-existing character and behavior disorder that was not amenable to treatment.  He was discharged on the basis of not meeting medical standards at time of entry on account of the character disorder.  

The pre-existing character and behavior disorder is synonymous with a personality disorder.  This is a constitutional or developmental abnormality that is not considered a disability under applicable VA law.  VA compensation is not payable for personality disorders. 38 C.F.R. § 3.303(c) (2011).  

The post service record reflects  that appellant has since been given a number of other psychiatric diagnoses, including anxiety, depression, schizoaffective disorder, schizoaffective disorder versus late effects of traumatic brain injury, depression, depressive disorder, early dementia, mood disorder due to head injury, cognitive disorder, NOS, and mood disorder NOS, etc.  

As indicated previously, service treatment records are negative for findings, complaints, or a diagnosis of an acquired psychiatric disorder.  The first lay and clinical evidence of an acquired psychiatric disorder is recorded in the record decades after discharge from service.  There is no reliable post service showing of any continuity of any acquired psychiatric symptoms traceable to active duty.  Although the record does not indicate when the appellant's current psychiatric disability actually began, among other things, there is evidence that he sustained a serious traumatic brain injury in 1971 in a motorcycle accident.  

In 1993, the record reflects that he had been prescribed medication for anxiety and inability to sleep.  Moreover, on VA examination in April 2011, the examiner found that current psychiatric disability was less likely than not due to his military service.  No other physician or provider in the record has related an acquired psychiatric disorder to service.  Consequently, there is no reliable evidence in the record to show other than that an acquired psychiatric disorder was first manifested years after discharge from active duty.  This militates against and compels a finding that an acquired psychiatric disorder is not of service onset.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331.  

The appellant is competent to report that he experiences through the senses and these must be considered when he seeks disability benefits. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board is within its province to weigh the evidence and to make a credibility determination as to whether it supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, nothing in the service treatment clinical data or the voluminous post service records suggests an acquired psychiatric disorder deriving from service except for the appellant's own statements to this effect.  No clinical professional has ever related any of his acquired psychiatric disorders to active service.  The Board finds that the lack of a finding of an acquired psychiatric disorder during service and the years between service discharge and evidence of treatment for psychiatric disability are far more probative than the appellant's remote statements of in-service onset.  

Moreover, there is no competent evidence linking an acquired psychiatric disorder to service.  In this respect, a medical professional has the greater skill.  The appellant's account of an acquired psychiatric disorder related to service is less probative and less credible to establish a lay nexus to service.  Simply stated, his service treatment records (containing no competent medical evidence of an acquired psychiatric ) and post-service treatment records (showing no competent medical evidence linking current psychiatric disorder to active service) outweigh his contentions.  Therefore, when considering the entirety of the evidence of record, the Board finds that there is no evidence of inservice onset or continuity of symptomatology of an acquired psychiatric disorder.  

Under the circumstances, the Board concludes that there is no competent and/or probative evidence indicating that an acquired psychiatric disorder, including PTSD, schizoaffective anxiety, depression, traumatic brain injury, early dementia, mood disorder, and cognitive disorder, is related to service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim by a letter dated in November 2005 supplemented by correspondence in June 2006 and February 2010 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The June 2006 letter addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). For these reasons, the Board may proceed to decide the appeal.

Next, the appellant's service treatment records have been reviewed.  Voluminous VA outpatient data have been received and considered.  Private clinical records and Social Security records have been associated with the claims folder and reviewed.  Further, he was afforded a VA examination in April 2011 that is adequate for adjudication purposes.  His assertions and the whole of the record have been carefully considered.  

Neither the appellant nor his representative has identified, and the record does not otherwise indicate any additional or existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.  The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


